 

Exhibit 10-x

 

 

FIRST AMENDMENT TO

DIRECTORS’ FEE PLAN OF

TRUSTMARK NATIONAL BANK, JACKSON, MISSISSIPPI

 

As Restated Effective as of December 31, 2007

 

Pursuant to the authority granted under Section 9.1 of the Directors’ Fee Plan
of Trustmark National Bank, Jackson, Mississippi (As Restated Effective as of
December 31, 2007) (the “Plan”) and action by the Human Resources Committee of
the Board of Directors of Trustmark Corporation, the Plan is hereby amended as
set forth below.

 

1.Article XIII of the Plan is amended in its entirety, effective April 1, 2018,
to read as follows:

 

ARTICLE XIII

 

NAMED FIDUCIARY AND CLAIMS PROCEDURE

 

13.1

Named Fiduciary.  The Named Fiduciary of the Plan for purposes of the claims
procedure under this Plan is the Chief Financial Officer; provided, however,
that if the claim relates to a Plan benefit of the Chief Financial Officer, the
Named Fiduciary shall be the person or committee designated by the Bank.

13.2

Right to Change Named Fiduciary.  The Bank shall have the right to change the
Named Fiduciary created under this Plan.  The Bank shall also have the right to
change the address and telephone number of the Named Fiduciary.  The Bank shall
give the Participant written notice of any change of the Named Fiduciary, or any
change in the address and telephone number of the Named Fiduciary.

 

13.3

Procedures for Claims.  A Participant or Beneficiary of a deceased Participant
(the “Claimant”) shall have the right to request any benefit under the Plan by
filing a written claim for any such benefit with the Named Fiduciary on a form
provided or approved by the Named Fiduciary for such purpose.  The Named
Fiduciary (or a claims fiduciary appointed by the Named Fiduciary) shall give
such claim due consideration and shall either approve or deny it in whole or in
part.  The following procedure shall apply:

(a)The Named Fiduciary (or a claims fiduciary appointed by the Named Fiduciary)
may schedule and hold a hearing.

(b)If the claim is not a Disability Benefit Claim, within ninety (90) days
following receipt of such claim by the Named Fiduciary, notice of any approval
or denial thereof, in whole or in part, shall be delivered to the Claimant or
his duly authorized representative or such notice of denial shall be sent by
mail (postage prepaid) to the Claimant or his duly authorized representative at
the address shown on the claim form or such individual’s last known
address.  The aforesaid ninety (90) day response period may be extended to one
hundred eighty (180) days after receipt of the Claimant’s claim if special
circumstances exist and if written notice of the extension to one hundred eighty
(180) days indicating the special circumstances involved and the date by which a
decision is expected to be made is furnished to the Claimant or his duly
authorized representative within ninety (90) days after receipt of the
Claimant’s claim.

(c)If the claim is a Disability Benefit Claim, within forty‑five (45) days
following receipt of such claim by the Named Fiduciary, notice of any approval
or denial thereof, in whole or in part, shall be delivered to the Claimant or
his duly authorized representative or such notice of denial shall be sent by
mail to the Claimant or his duly authorized representative at the address shown
on the claim form or such individual’s last known address.  The aforesaid
forty‑five (45) day response period may be extended to seventy‑five (75) days
after receipt of the Claimant’s claim if it is determined that such an extension
is necessary due to matters beyond the control of the Plan and if written notice
of the extension to seventy‑five (75) days indicating the circumstances involved
and the date by which a decision is expected

 

--------------------------------------------------------------------------------

 

to be made is furnished to the Claimant or his duly authorized representative
within forty‑five (45) days after receipt of the Claimant’s claim.  Thereafter,
the aforesaid seventy‑five (75) day response period may be extended to one
hundred five (105) days after receipt of the Claimant’s claim if it is
determined that such an extension is necessary due to matters beyond the control
of the Plan and if written notice of the extension to one hundred five (105)
days indicating the circumstances involved and the date by which a decision is
expected to be made is furnished to the Claimant or his duly authorized
representative within seventy‑five (75) days after receipt of the Claimant’s
claim.  In the event of any such extension, the notice of extension shall
specifically explain, to the extent applicable, the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the Claimant shall be afforded at least forty‑five (45) days within which to
provide any specified information which is to be provided by the Claimant.

13.4

Notice of Denial of Claim. Any notice of denial shall be written in a manner
calculated to be understood by the Claimant and shall:

 

(a)

Set forth a specific reason or reasons for the denial,

 

(b)

Make reference to the specific provisions of the Plan document or other relevant
documents, records or information on which the denial is based,

 

(c)

Describe any additional material or information necessary for the Claimant to
perfect the claim and explain why such material or information is necessary,

 

(d)

Explain the Plan’s claim review procedures, including the time limits applicable
to such procedures (which are generally contained in Section 13.3(c)), and
provide a statement of the Claimant’s right to bring a civil action in state or
federal court under Section 502(a) of the Act following an adverse determination
on review of the claim denial,

 

(e)

In the case of a Disability Benefit Claim filed before April 1, 2018:

 

(i)

If an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either provide the specific rule,
guideline, protocol or other similar criterion, or provide a statement that such
a rule, guideline, protocol or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol or
other criterion will be provided free of charge to the Claimant or his duly
authorized representative upon request in writing, and

 

(ii)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing.

 

(f)

In the case of a Disability Benefit Claim filed on or after April 1, 2018:

 

(i)

Provide a discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the Claimant to the
Plan of health care professionals treating the Claimant and vocational
professionals who evaluated the Claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
Claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, or a disability
determination regarding the Claimant presented by the Claimant to the Plan made
by the Social Security Administration,

 

(ii)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical

 

--------------------------------------------------------------------------------

 

 

circumstances, or provide a statement that such explanation will be provided
free of charge upon request,

 

(iii)

Explain the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist,

 

(iv)

Provide a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits, and

 

(v)

The adverse benefit determination shall be provided in a culturally and
linguistically appropriate manner as described in 29 C.F.R. § 2560.503-1(o)(1)
and Section 13.8(b)(iii).

13.5

Procedures for Review of Claim Denial. A Participant or Beneficiary whose claim
filed pursuant to Section 13.3 has been denied, in whole or in part, may, within
sixty (60) days (or one hundred eighty (180) days in the case of a Disability
Benefit Claim) following receipt of notice of such denial, make written
application to the Named Fiduciary for a review of such claim, which application
shall be filed with the Named Fiduciary.  For purposes of such review, the
following procedure shall apply:

(a)The Named Fiduciary (or a claims fiduciary appointed by the Named Fiduciary)
may schedule and hold a hearing.

(b)The Claimant or his duly authorized representative shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.

(c)The Claimant or his duly authorized representative shall be provided, upon
request in writing and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to such claim and may submit
to the Named Fiduciary written comments, documents, records, and other
information relating to such claim.

(d)The Named Fiduciary (or a claims fiduciary appointed by the Named Fiduciary)
shall make a full and fair review of any denial of a claim for benefits, which
shall include:

 

(i)

Taking into account all comments, documents, records, and other information
submitted by the Claimant or his duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination, and

 

(ii)

In the case of a Disability Benefit Claim:

 

(A)

Providing for a review that does not afford deference to the initial claim
denial and that is conducted by an appropriate named fiduciary of the Plan who
is neither the individual who made the claim denial that is the subject of the
review, nor the subordinate of such individual,

 

(B)

In making its decision on a review of any claim denial that is based in whole or
in part on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, consulting with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment,

 

(C)

Providing to the Claimant or his authorized representative, either upon request
in writing and free of charge or automatically, the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the claim denial that is the subject of the review, without regard to
whether the advice was relied upon in making the benefit determination, and

 

--------------------------------------------------------------------------------

 

 

(D)

Ensuring that the health care professional engaged for purposes of a
consultation under Section 13.5(d)(ii)(B) of this subparagraph shall be an
individual who is neither an individual who was consulted in connection with the
claim denial that is the subject of the review, nor the subordinate of any such
individual.

(iii)In the case of a Disability Benefit Claim filed on or after April 1, 2018:

 

(A)

Before issuing an adverse benefit determination on review, the Named Fiduciary
shall provide the Claimant, free of charge, with any new or additional evidence
considered, relied upon, or generated by the Plan or other person making the
benefit determination (or at the direction of the Plan, insurer, or such other
person) in connection with the claim; such evidence must be provided as soon as
possible and sufficiently in advance of the date on which the notice of adverse
benefit determination on review is required to be provided under Section 13.6 to
give the Claimant a reasonable opportunity to respond prior to that date, and

 

(B)

Before the Plan can issue an adverse benefit determination on review based on a
new or additional rationale, the Named Fiduciary shall provide the Claimant,
free of charge, with the rationale; the rationale must be provided as soon as
possible and sufficiently in advance of the date on which the notice of adverse
benefit determination on review is required to be provided to give the Claimant
a reasonable opportunity to respond prior to that date.

13.6

Timing for Review of Claim Denial. The following time periods shall apply for
the decision on review of a Claim:

(a)If the claim is not a Disability Benefit Claim, the decision on review shall
be issued promptly, but no later than sixty (60) days after receipt by the Named
Fiduciary of the Claimant’s request for review, or one hundred twenty (120) days
after such receipt if a hearing is to be held or if other special circumstances
exist and if written notice of the extension to one hundred twenty (120) days
indicating the special circumstances involved and the date by which a decision
is expected to be made on review is furnished to the Claimant or his duly
authorized representative within sixty (60) days after the receipt of the
Claimant’s request for a review.

(b)If the claim is a Disability Benefit Claim, the decision on review shall be
issued promptly, but no later than forty‑five (45) days after receipt by the
Named Fiduciary of the Claimant’s request for review, or ninety (90) days after
such receipt if a hearing is to be held or if other special circumstances exist
and if written notice of the extension to ninety (90) days indicating the
special circumstances involved and the date by which a decision is expected to
be made on review is furnished to the Claimant or his duly authorized
representative within forty‑five (45) days after the receipt of the Claimant’s
request for a review.

13.7

Notice of Decision on Review.  The following provisions shall apply to the
notice of a decision on review:

(a)The decision on review shall be in writing, shall be delivered or mailed by
the Named Fiduciary to the Claimant or his duly authorized representative in the
manner prescribed hereunder for notices of approval or denial of claims, shall
be written in a manner calculated to be understood by the Claimant and shall in
the case of an adverse determination:

 

(i)

Include the specific reason or reasons for the adverse determination,

 

(ii)

Make reference to the specific provisions of the Plan on which the adverse
determination is based,

 

(iii)

Include a statement that the Claimant is entitled to receive, upon request in
writing and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits,

 

--------------------------------------------------------------------------------

 

 

(iv)

Include a statement of the Claimant’s right to pursue any voluntary appeal
procedures available under the Plan and bring a civil action in state or federal
court under Section 502(a) of the Act following the adverse determination on
review,

(v)In the case of a Disability Benefit Claim filed before April 1, 2018:

 

(A)

If an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination, either provide the specific rule,
guideline, protocol or other similar criterion, or provide a statement that such
a rule, guideline, protocol or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol or
other criterion will be provided free of charge to the Claimant or his duly
authorized representative upon request in writing,

 

(B)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing, and

 

(vi)

In the case of a Disability Claim filed on or after April 1, 2018:

 

(A)

Provide a discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the Claimant to the
Plan of health care professionals treating the Claimant and vocational
professionals who evaluated the Claimant, the views of medical or vocational
professionals whose advice was obtained on behalf of the Plan in connection with
a Claimant’s adverse benefit determination, without regard to whether the advice
was relief upon in making the determination, or a disability determination
regarding the Claimant presented by the Claimant to the Plan made by the Social
Security Administration,

 

(B)

If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either provide an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or
provide a statement that such explanation will be provided free of charge upon
request in writing,

 

(C)

Provide the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination, or
a statement that such rules, guidelines, protocols, standards or other similar
criteria do not exist,

 

(D)

The adverse benefit determination on review shall be provided in a culturally
and linguistically appropriate manner as described in 29 C.F.R. §
2560.503-1(o)(1) and Section 13.8(b)(iii), and

 

(E)

Include a statement of the Claimant’s right to pursuant any voluntary appeal
procedures available under the Plan and bring a civil action in state or federal
court under Section 502(a) of the Act following the adverse determination on
review, and any applicable contractual limitations period that applies to the
Claimant’s right to bring such an action, including the calendar date on which
the contractual limitations period expires for the claim.

The Named Fiduciary’s decision made in good faith shall be final.

(b)The period of time within which a benefit determination initially or on
review is required to be made shall begin at the time claim or request for
review is filed in accordance with the procedures of the Plan, without regard to
whether all the information necessary to make a benefit determination
accompanies

 

--------------------------------------------------------------------------------

 

the filing.  In the event that a period of time is extended as permitted
pursuant to this paragraph due to the failure of a Claimant or his duly
authorized representative to submit information necessary to decide a claim or
review, the period for making the benefit determination shall be tolled from the
date on which the notification of the extension is sent to the Claimant or his
duly authorized representative until the date on which the Claimant or his duly
authorized representative responds to the request for additional information.

13.8Additional Procedures for Claims.

(a)In the case of a Disability Benefit Claim filed on or after April 1, 2018:

(i)If the Plan fails to strictly adhere to all the requirements of the
procedures set out under this Article XIII with respect to the claim, the
Claimant is deemed to have exhausted the administrative remedies available under
the Plan, except as provided in Section 13.8(a)(ii).  Accordingly, the Claimant
is entitled to pursue any available remedies under Section 502(a) of the Act on
the basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim.  If the Claimant chooses to
pursue remedies under Section 502(a) of the Act under such circumstances, the
claim or appeal is deemed denied on review without the exercise of discretion by
an appropriate fiduciary.

(ii)Notwithstanding Section 13.8(a)(i), the administrative remedies available
under the Plan with respect to a Disability Benefit Claim will not be deemed
exhausted based on de minimis violations that do not cause, and are not likely
to cause, prejudice or harm to the Claimant so long as the Plan demonstrates
that the violation was for good cause or due to matters beyond the control of
the Plan and that violation occurred in the context of an ongoing, good faith
exchange of information between the Plan and the Claimant.  This exception is
not available if the violation is part of a pattern or practice of violations by
the Plan.  The Claimant may request a written explanation of the violation from
the Plan, and the Plan must provide such explanation within 10 days, including a
specific description of its bases, if any, for asserting that the violation
should not cause the administrative remedies available under the Plan to be
deemed exhausted.  If a court rejects the Claimant’s request for immediate
review under Section 13.8(a)(i) on the basis that the Plan met the standards for
the exception under this Section 13.8(a)(ii), the claim shall be considered as
re-filed on appeal upon the Plan’s receipt of the decision of the court.  Within
a reasonable time after the receipt of the decision, the Plan shall provide the
Claimant with notice of resubmission.  

(b)For purposes of the Plan’s claims procedure:

(i)A “Disability Benefit Claim” is a claim for a Plan benefit whose availability
is conditioned on a determination of disability and where the Plan’s claim’s
adjudicator must make a determination of disability in order to decide the
claim.  A claim is not a Disability Benefit Claim where the determination of
disability is made by a party (other than the Plan’s claim’s adjudicator or
other fiduciary) outside the Plan for purposes other than making a benefit
determination under the Plan (such as a determination of disability by the
Social Security Administration or under the Employer’s long term disability
plan).

(ii)A document, record, or other information shall be considered “relevant” to a
Claimant’s claim if such document, record, or other information (A) was relied
upon in making the benefit determination, (B) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record, or other information was relied upon in making
the benefit determination, (C) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination, or (D) in
the case of a Disability Benefit Claim, constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the Claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.

(iii)The following rules set forth the standards regarding culturally and
linguistically appropriate notices:

 

--------------------------------------------------------------------------------

 

 

(A)

The Plan is considered to provide a notice in a “culturally and linguistically
appropriate manner” in accordance with 29 C.F.R. § 2560.503-1(o)(1) if:

 

(I)

The Plan provides oral language services (such as a telephone customer
assistance hotline) that include answering questions in any applicable
non-English language and providing assistance with filing claims and appeals in
any applicable non-English language;

 

(II)

The Plan provides, upon request, a notice in any applicable non-English
language; and

 

(III)

The Plan includes in the English versions of all notices, a statement
prominently displayed in any applicable non-English language clearly indicating
how to access the language services provided by the Plan.

 

(B)

With respect to an address in any United States county to which a notice is
sent, a non-English language is an applicable non-English language if ten
percent or more of the population residing in the county is literate only in the
same non-English language, as determined in guidance published by the
Secretary.  

(c)The Named Fiduciary may establish reasonable procedures for determining
whether a person has been authorized to act on behalf of a Claimant.

(d)In the case of a Disability Benefit Claim, the Plan shall ensure that all
claims and appeals for disability benefits are adjudicated in a manner designed
to ensure the independence and impartiality of the persons involved in making
the decision.  Accordingly, decisions regarding hiring, compensation,
termination, promotion, or other similar matters with respect to any individual
(such as a claims adjudicator or medical or vocational expert) shall not be
based upon the likelihood that the individual will support the denial of
benefits.  

(e)Except as discussed in Section 13.8(a), a Claimant’s compliance with the
foregoing provisions of this Article XIII is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.  

 

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment to the Plan is hereby adopted on this
___ day of ____________, 2018.

 

 

TRUSTMARK CORPORATION

 

By:___________________________

 

Its:___________________________

 

 

 

 